Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
UNPUBLISHED
PER CURIAM:
Audrey Scott appeals the district court’s order dismissing her complaint alleging discrimination and retaliation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Scott v. TIAA, No. 3:12-ev-00697-FDW, 2013 WL 2948315 (W.D.N.C. June 14, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.